            Case 1:21-cr-00075-VEC Document 6 Filed 02/05/21 Page 1 of 4
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 2/5/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                : 21-CR-75 (VEC)
                                                                     :
                                                                     :     ORDER
 STEFAN QIN,                                                         :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on February 4, 2021, the parties appeared for an arraignment;

         WHEREAS at the hearing, Mr. Qin waived his right to be indicted;

         WHEREAS the Court arraigned Mr. Qin on the Information;

         WHEREAS Mr. Qin entered a plea of guilty, which was accepted by the Court; and

         WHEREAS the Court released Mr. Qin on certain conditions that must be satisfied by

February 19, 2021;

         IT IS HEREBY ORDERED that Mr. Qin will be sentenced on Thursday, May 20, 2021,

at 11:00 A.M. Pre-sentencing submissions are due no later than Thursday, May 6, 2021.

         IT IS FURTHER ORDERED that the sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who
             Case 1:21-cr-00075-VEC Document 6 Filed 02/05/21 Page 2 of 4


    meet the entry requirements established by the questionnaire will be permitted entry. Please

    contact chambers promptly if you or your client do not meet the requirements.

          IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0075. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

          IT IS FURTHER ORDERED that this Order is entered, pursuant to Federal Rule of

Criminal Procedure 5(f) and the Due Process Protections Act, Pub. L. No 116–182, 134 Stat. 894

(Oct. 21, 2020), to confirm the Government’s disclosure obligations under Brady v. Maryland,

373 U.S. 83 (1963), and its progeny, and to summarize the possible consequences of violating

those obligations.

          The Government must disclose to the defense all information “favorable to an accused”

that is “material either to guilt or to punishment” and that is known to the Government. Id. at 87.

This obligation applies regardless of whether the defendant requests this information or whether

the information would itself constitute admissible evidence. The Government shall disclose such

information to the defense promptly after its existence becomes known to the Government so

that the defense may make effective use of the information in the preparation of its case.

          As part of these obligations, the Government must disclose any information that can be

used to impeach the trial testimony of a Government witness within the meaning of Giglio v.

United States, 405 U.S. 150 (1972), and its progeny. Such information must be disclosed

sufficiently in advance of trial in order for the defendant to make effective use of it at trial or at

such other time as the Court may order.1

          The foregoing obligations are continuing ones and apply to materials that become known


1
          This Order does not purport to set forth an exhaustive list of the Government’s disclosure obligations.

                                                            2
            Case 1:21-cr-00075-VEC Document 6 Filed 02/05/21 Page 3 of 4


to the Government in the future. These obligations also apply to information that is otherwise

subject to disclosure regardless of whether the Government credits it.

        In the event the Government believes that a disclosure under this Order would

compromise witness safety, victim rights, national security, a sensitive law-enforcement

technique, or any other substantial government interest, it may apply to the Court for a

modification of its obligations, which may include in camera review or withholding or subjecting

to a protective order all or part of the information otherwise subject to disclosure.2

        For purposes of this Order, the Government has an affirmative obligation to seek all

information subject to disclosure under this Order from all current or former federal, state, and

local prosecutors, law enforcement officers, and other officers who have participated in the

prosecution, or investigation that led to the prosecution, of the offense or offenses with which the

defendant is charged.

        If the Government fails to comply with this Order, the Court, in addition to ordering

production of the information, may:

        (1) specify the terms and conditions of such production;

        (2) grant a continuance;

        (3) impose evidentiary sanctions;

        (4) impose contempt or other sanctions on any lawyer responsible for violations of the
            Government’s disclosure obligations, or refer the matter to disciplinary authorities;

        (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

        (6) enter any other order that is just under the circumstances.

SO ORDERED.
                                                              _________________________________
Date: February 5, 2021                                              VALERIE CAPRONI
      New York, NY                                                  United States District Judge


2
        The Classified Information Procedures Act sets forth separate procedures to be followed in the event that
the Government believes matters relating to classified information may arise in connection with the prosecution.
See 18 U.S.C. app. 3 §§ 1 et seq.
                                                          3
          Case 1:21-cr-00075-VEC Document 6 Filed 02/05/21 Page 4 of 4


Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 4
